Title: From Thomas Jefferson to Jean Baptiste Ternant, 25 February 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Feb. 25. 93.

Th: Jefferson presents his best compliments to M. de Ternant, and incloses him the letter he was to write him on the subject of the 3. millions.

He has attentively perused the report in the Newspaper which appeared to give Mr. Ternant so much uneasiness and is candidly of opinion that, in the U.S. at least, not a single person will apply it to M. de Ternant, or suppose it concerns him. He hopes therefore that M. de Ternant will not commit himself with his country by a measure as unnecessary here as it would be injurious to him there. Th:J. hopes M. Ternant will perceive that nothing can dictate the liberty Th:J. now takes but a solicitude for the interests of M. de Ternant.
